Citation Nr: 1124002	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Johnson City Medical Center, a non-VA hospital, on January 5, 2009.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January and April 2010 decisions of the Mountain Home, Tennessee VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).

FINDINGS OF FACT

1.  On June 5, 2009, the Veteran with a known history of coronary artery disease, presented to Johnson City Medical Center, a non-VA hospital, with complaints of shortness of breath, fatigue, and pain in the chest and back.

2.  Payment or reimbursement of the cost of the non-VA medical treatment received on June 5, 2009, was not pre-authorized by VA.

3.  The Veteran is rated permanently and totally disabled as a result of a service- connected disability.

4.  The medical treatment received on June 5, 2009, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

5.  Resolving all doubt in the Veteran's favor, VA or other federal facilities were not feasibly available to the Veteran on June 5, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Johnson City Medical Center on June 5, 2009, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that on June 5, 2009, the Veteran presented to Johnson City Medical Center with complaints of shortness of breath, fatigue, pains in the chest and back; he had a known history of coronary artery disease.  The emergency room department report shows diagnoses of dyspnea and chest pain with exertion.  The Veteran was admitted to chest pain center of the hospital for further testing and observation.  The following day, he was discharged with impressions of shortness of breath with exertion, elevated triglycerides, hypertension, and obstructive sleep apnea.  

In December 2009, the Veteran submitted his claim of entitlement to payment or reimbursement of the costs incurred as a result of the medical treatment received on June 5, 2009.  

In January 2010, the VAMC in Mountain Home denied the Veteran's claim on the bases that the care was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and VA facilities were feasibly available to provide the care.

According to a January 2010 statement, the Veteran expressed disagreement with the denial.  He indicated that, on the day in question, he did call the VAMC in Mountain Home and talked to a triage nurse in the primary care department.  He stated that the nurse instructed him "to go straight to the Johnson City Medical Center who contracts with the VAMC." 

A medical evaluator reviewed the Veteran's claim in January 2010 and noted that the Veteran had experienced symptoms for two months and sought treatment less than one mile from the VAMC.  It was noted that it was the Veteran's choice to go to Johnson City Medical Center.  As a result, in April 2010, the VAMC upheld its prior denial. 

In May 2010, VA received the Veteran's substantive appeal, on which he noted that the campus of Mountain Home VAMC joins the Johnson City Medical Center.  He also stated that VAMC contracts with Johnson City and sends all of its patients there for any heart surgery, cardiac catheterizations, and other cardiac tests/procedures.  He indicated that the VA facility was not feasibly available on June 5, 2009, because he felt that VAMC was not equipped to perform cardiac surgery and tests that he thought he needed, given his known cardiac disease.  He further stated that, in his mind, he thought authorization was given since he was told by the triage nurse to go to Johnson City Medical Center.  

According to a May 2010 memorandum, the Associate Chief of Staff for Ambulatory Care Services concluded that the criteria for VA payment were not met.  He noted that a note authored by a VA triage nurse on June 5, 2009, indicates that the Veteran was advised to go to the VAMC emergency room.  He further noted that the Bed Management Board could have accepted the Veteran on that date.  The Chief of Staff further noted that the Veteran's symptoms had persisted for three to five months with some good days, and there was no comment in the emergency room notes regarding an acute episode of chest pain.  Lastly, it was noted that the other documentation indicates that the Veteran's residence is closer to the VAMC than to Johnson City Medical Center.

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program. 

In this case, the Veteran is service-connected for posttraumatic stress disorder (100%); diabetes mellitus (20%); sciatic nerve, neuritis, right (10%); and sciatic nerve, neuritis left (10%).  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:
(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service- connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).
As indicated, the Veteran is service-connected for multiple disabilities, to include PTSD, which is rated as 100 percent disabling.  As he is rated permanently and totally disabled as a result of a service connected disability, the threshold requirement under 38 C.F.R. § 17.120(a)(3) has been met.  

With regard to the criteria of 38 C.F.R. § 17.120(b), the Board notes that the VAMC denied the claim in pertinent part on the basis that the care in question was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Nevertheless, the Board has reviewed the entire record and concludes that an emergency did exist.  As a known cardiac patient, the Veteran felt that a heart attack might be imminent and that the urgency of his medical condition made it necessary to seek treatment.  On the consultation report dated on June 5, 2009, the physician noted that the Veteran evidently experienced quite a few of the same symptoms that he had experienced in 2003 when he had a myocardial infarction.  Moreover, according to the history and physical report dated on June 5, 2009, the Veteran did have some palpitations and shortness of breath in the emergency room, and later in the day experienced some chest pain.  In light of the Veteran's lay statements and the medical evidence of record, the Board finds that the medical treatment the Veteran received on June 5, 2009, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Lastly, with regard to the criteria under 38 C.F.R. § 17.120(c), the Board notes that the VAMC also denied the Veteran's claim because VA facilities were feasibly available to the Veteran.  In this regard, the record contains a VA note reflecting that the Veteran called the VAMC on the day in question and reported his complaints.  Under the Caller Response section, the Veteran was advised to go to the emergency room at the VAMC.  Under the nurse comments, it was noted that no appointments were available with primary care provider or surrogate provider within the recommended time frame.  The note further indicated that the nurse advised the Veteran to report to the emergency room for evaluation and treatment.  

On the other hand, the Veteran maintains that he was advised by the nurse to go to the emergency room at Johnson City Medical Center.  As noted by the Veteran, Johnson City Medical Center is located adjacent to the Mountain Home VA Medical Center.  Because the two hospitals are in close proximity to each other, the Board observes that he could have just as easily gone to the Mountain Home VAMC, therefore it appears that the Veteran may have misunderstood the nurse.  Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether VA facilities were feasibly available.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Board finds that a VA or other Federal facility was not feasibly available to the Veteran on June 5, 2009.  See 38 C.F.R. §§ 3.102, 17.120(c).

Accordingly, the Board concludes that the criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Johnson City Medical Center on June 5, 2009, are met.  See 38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.1000-17.1002; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board has granted in full the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary.

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Johnson City Medical Center on June 5, 2009, is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


